Citation Nr: 1011722	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  06-01 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for alopecia. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for loss of use of a 
creative organ due to low sperm count.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and B. P., observer



ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

The Veteran testified at a video conference hearing in 
support of his claims in December 2007, before the 
undersigned Acting Veterans Law Judge.  

The issues of entitlement to service connection for alopecia 
and for loss of use of a creative organ due to low sperm 
count is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Evidence received since the April 2004 rating decision is not 
duplicative or cumulative of evidence previously considered, 
and relates to an unestablished fact necessary to 
substantiate the claims.  


CONCLUSIONS OF LAW

1.  The April 2004 decision denying service connection for 
alopecia and loss of use of a creative organ due to low sperm 
count is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 3.160(d), 20.200, 20.302, 20.1103 (2009).   

2.  New and material evidence has been received since the 
April 2004 rating decision to reopen the claims for service 
connection for alopecia and loss of use of a creative organ 
due to low sperm count.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Although the RO determined in June 2005 that new and material 
evidence was presented to reopen the Veteran's claims, this 
decision is not binding on the Board.  The Board must address 
whether new and material evidence has been received because 
it determines the Board's jurisdiction to reach the 
underlying claims and adjudicate them de novo.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board 
reopening is unlawful when new and material evidence has not 
been submitted).  

In April 2004, the RO denied the Veteran's claims for service 
connection for alopecia and loss of use of a creative organ 
due to low sperm count.  He did not appeal the decision.  
Therefore, it is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2009).  
To reopen the claims, the Veteran must submit new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
The Veteran filed his claim in March 2005.  Therefore, under 
the revised standards (effective for petitions to reopen 
filed on or after August 29, 2001), new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence already of 
record at the time of the last prior final denial of the 
claim sought to be opened.  It must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).   

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").  The evidence to be considered in making this 
new and material determination is that added to the record 
since the last final denial on any basis.  Evans v. Brown, 9 
Vet. App. 273 (1996).

Evidence received since the April 2004 final denial consists 
of private medical records from Dr. W. F., VA medical 
records, and a transcript of the Veteran's testimony at a 
December 2007 video conference hearing.  With the exception 
of some duplicative evidence from Dr. W. F., all the evidence 
listed above is new, in that it has not been submitted to VA 
before.  It is also material to the claims, because Dr. W. F. 
submitted statements in March 2005 and February 2006 that 
relate the claimed disorders to service.  As such, the claims 
are reopened.  38 U.S.C.A. § 5108.  

To the extent that there may be any deficiencies of notice or 
assistance under the provisions of 38 U.S.C.A. § 5103 and 38 
C.F.R. § 3.159 regarding the issue of whether new and 
material evidence was presented, such deficiencies are moot 
as the claims are reopened.  Further discussion of VA's 
duties to notify and assist will be included in a later 
decision, should the claims be denied on the merits following 
remand.




ORDER

As new and material evidence has been submitted, the claim 
for service connection for alopecia is reopened.  

As new and material evidence has been submitted, the claim 
for service connection for loss of use of a creative organ 
due to a low sperm count is reopened.  


REMAND

The Veteran's service connection claims for alopecia and for 
loss of use of a creative organ due to a low sperm count have 
been reopened, and these issues may now be considered on the 
merits.  However, upon review of the record, the Board has 
determined additional development is required before this 
appeal may be adjudicated.  

VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The threshold set forth in McLendon is very low, and may be 
satisfied by equivocal or non-specific medical evidence of a 
nexus or credible evidence of continuity of symptomatology 
which is capable of lay observation.  McLendon, 20 Vet. App. 
at 83-86.  

The medical records from Dr. W. F. show a diagnosis of 
alopecia of the arms and legs.  An August 2004 VA treatment 
record shows that the Veteran had a significant hair loss.  

At his December 2007 video conference hearing, the Veteran 
testified that his hair started falling out towards the end 
of his service in the Republic of Vietnam.  In February 2004, 
he submitted statements from his mother and sister.  They 
observed that when the Veteran returned from the Republic of 
Vietnam in 1968, he had no hair on his arms or legs.  Loss of 
hair is capable of lay observation and the Veteran and his 
family are competent to report such a symptom.  Layno, 6 Vet. 
App. at 469-70.  While the Veteran is not competent to 
provide a medical diagnosis as to what, if any, disability he 
may have had during service, he is competent to describe the 
symptoms he experienced, which he has done.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Washington 
v. Nicholson, 21 Vet. App. 191, 195 (2007) (noting that a 
layperson "is competent to provide information regarding 
visible, or otherwise observable, symptoms of disability").  
There is no evidence that damages the credibility of the 
Veteran's testimony or the statements from his mother and 
sister.  Given the low threshold established in McLendon, 
these lay statements provide an indication that the Veteran's 
hair loss began in 1968, before he left the military.  
Accordingly, this claim must be remanded in order to obtain a 
medical examination and nexus opinion.  McLendon, 20 Vet. 
App. at 81.  

As for the issue of entitlement to service connection for 
loss of a creative organ due to low sperm count, Dr. W. F., 
the Veteran's private physician, submitted statements on the 
Veteran's behalf.  In October 2003, Dr. W. F. opined that the 
Veteran's low sperm count "could be possibly related to 
Agent Orange exposure."  In March 2005, he stated that the 
Veteran's low sperm count "could possibly be related to his 
military service...[.]"  In February 2006, he stated that 
the Veteran's low sperm count "may, in fact be related to 
his military service.  Of course, I cannot say for sure his 
problems are secondary to exposure to various chemicals while 
in service, but these medical conditions has suffered with 
have been seen to occur in other [patients] with similar 
exposures."  Given the low threshold established in 
McLendon, supra, these statements provide an indication that 
the Veteran's loss of a creative organ due to low sperm count 
could be related to service.  Accordingly, this claim must be 
remanded in order to obtain a medical examination and nexus 
opinion.  McLendon, 20 Vet. App. at 81.  



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA 
examination to determine the current 
nature, extent, and etiology of the 
claimed alopecia of the arms and legs.  
Prior to the examination, the claims 
folder must be made available to the 
examiner for review.  A notation to the 
effect that this record review took place 
must be included in the report of the 
examiner.  All appropriate tests and 
studies (and consultations, if warranted) 
should be accomplished, and all clinical 
findings should be reported in detail.  

The examiner is asked to state whether it 
is at least as likely as not (i.e. 50% or 
greater probability) that the Veteran's 
alopecia of the arms and legs is related 
to his active service.  The examiner must 
set forth all examination findings, along 
with the complete rationale for the 
conclusions reached in the examination 
report.  If the examiner cannot provide 
an etiology opinion without resorting to 
speculation, the examiner must so state, 
and provide a rationale for why he or she 
cannot opine without speculating.  

2.  Schedule the Veteran for VA 
examination to determine the current 
nature, extent, and etiology of loss of a 
creative organ due to low sperm count.  
Prior to the examination, the claims 
folder must be made available to the 
examiner for review.  A notation to the 
effect that this record review took place 
must be included in the report of the 
examiner.  All appropriate tests and 
studies (and consultations, if warranted) 
should be accomplished, and all clinical 
findings should be reported in detail.  

The examiner is asked to state whether it 
is at least as likely as not (i.e. 50% or 
greater probability) that the Veteran's 
loss of a creative organ due to low sperm 
count is related to his active service.  
The examiner must set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached in the examination report.  If 
the examiner cannot provide an etiology 
opinion without resorting to speculation, 
the examiner must so state, and provide a 
rationale for why he or she cannot opine 
without speculating.  

3.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If either claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


